Citation Nr: 0024242	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO. 94-47 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease on a direct service incurrence basis or as secondary 
to service-connected degenerative disc disease at L2-L3 with 
central canal stenosis.

2.  Entitlement to an increased evaluation for degenerative 
disc disease at L2-L3 with central canal stenosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  He subsequently had various periods of active duty for 
training.  

This appeal arose from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO denied entitlement to service 
connection for cervical disc disease as secondary to service-
connected degenerative disc disease at L2-L3 with central 
canal stenosis, and an increased evaluation for degenerative 
disc disease at L2-L3 with central canal stenosis.  

The veteran presented testimony before a hearing officer at 
the RO in Los Angeles, California in November 1994, which 
currently has jurisdiction of his appeal.  The RO affirmed 
the denial of entitlement to an increased evaluation for 
degenerative disc disease at L2-L3 with central canal 
stenosis, and expanded the denial of service connection for 
cervical disc disease to include as directly related to 
service with a continuation of the denial on a secondary 
basis.

The case came before the Board of Veterans' Appeals (Board) 
in November 1998, at which time the Board remanded the issues 
on appeal for additional development.  The RO completed such 
development to the extent possible, and the case is again 
before the Board for final appellate review.  The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  It has not been shown that the veteran has cervical disc 
disease (DD) that is causally related to service or to a 
service-connected disability in any way.

2.  Degenerative disc disease (DDD) at L2-L3 with central 
canal stenosis is productive of not more than moderate 
impairment.

3.  This case does not involve a controversial or complex 
medical question.  


CONCLUSIONS OF LAW

1.  Cervical DD was not incurred in or aggravated by active 
service nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for DDD at L2-L3 with central canal stenosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5293 (1999).

3.  The questions pertinent to the disabilities at issue are 
not of such complexity or controversy as to warrant an 
independent medical expert's (IME) opinion.  
38 U.S.C.A. § 5109 (West 1991); 38 C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records from his period of 
active duty show no reference or findings to a cervical spine 
disability.  Service records dated in the 1980's during the 
veteran's various periods of active duty for training show 
that he was treated for low back problems.  

A rating decision dated in October 1990 granted service 
connection for DDD, L2-L3, with central canal stenosis, at a 
rate of 10 percent, effective November 7, 1989.  

Private medical records dated in March 1992 indicate that the 
veteran developed cervical spine pain in October and November 
1991.  The examiner stated that the cervical spine pain was 
probably related to the veteran's lumbar problems in that 
changing his posture forced him to carry himself differently.  

The veteran was afforded a VA examination in August 1992.  
The veteran described sustaining an injury to his head and 
back while in an armored personnel carrier in 1987, with 
contusions to the head and lumbar disk syndrome one week 
following the accident.  It was noted that in 1991, he sought 
treatment for pain in his right palm that ascended to his 
elbow; the diagnosis reportedly was cervical disk herniations 
C4-5 with gross compression fracture of C4.  The final 
diagnoses were cervical disc herniation (by history of 
magnetic resonance imaging [MRI]) and C4 compression 
fracture.  

A VA x-ray of the lumbar spine dated in July 1994 
demonstrated changes of DDD of the 2d lumbar interspace where 
there was a vacuum disc.  Clinical records indicate that the 
veteran had been symptom-free 8 months before.  The veteran 
reported pain in the morning that increased with lifting and 
did not improve with sitting or lying down.  It might improve 
with movement.  On examination, muscle strength was 5+ 
throughout.  Straight leg raising test was negative.  At the 
orthopedic clinic in that month, the veteran ambulated with a 
normal gait; there was no focal weakness.  There was no back 
spasm.  The assessment was chronic back pain, mechanical.  By 
history in July 1994 it was noted that the veteran had a 
history of disc herniation at L2-3 and C4-5, service-related.  
The diagnostic impression was acute left leg pain with 
radiation and previous history of L2-3, C4-5 disc herniation.  
In August 1994, physical examination revealed no atrophy of 
the extremities.  The veteran disrobed without difficulty.  
The impression was no evidence of acute or chronic motor 
radiculopathy of the left lower extremity or paraspinal 
muscles.  

A statement dated in November 1994 from a military associate 
who served with the veteran in 1987 when the veteran was 
injured was submitted.  It was recalled that the veteran 
reported pain in his shoulder and limited mobility in his 
back following the injury.  It was also recollected that the 
veteran had some discomfort in moving/turning his head.  The 
statement also reflected that the veteran never fully 
regained the physical agility or flexibility that he once 
had.  

The veteran offered testimony at a personal hearing at the RO 
in November 1994.  The veteran stated that he was in constant 
pain from the low back.  Hearing transcript (T.), 3.  He was 
able to drive for 45 minutes before the pain became 
intolerable.  He described a dull, radiating pain down the 
leg, with foot numbness.  T. 4.  The veteran stated that he 
had acute arm pain following the service incident, which was 
a symptom of neck injury.  T. 6.  The veteran acknowledged 
that the neck never came up during his service physical 
evaluation board.  The veteran felt that his neck had "held 
together" for about 3 years.  He stated that he had a dent in 
his helmet during the service incident, and he related that 
to his neck disorder.  He testified that he first began 
treatment for neck problems in 1991.  T. 8.  He never had any 
other neck injury.  T. 9.  

The veteran was afforded a VA examination in April 1997.  The 
veteran reported that he developed neck and low back pain of 
a mechanical type while in the military.  The veteran 
continued to have low back pain.  It was noted that there had 
been no clear L4-5 or L5-S1 symptomatic sensory complaints in 
the lower limbs.  

Physical examination revealed that reflexes at the knees and 
ankles were both intact and symmetrical.  There was no L4-5 
or L5-S1 sensory radiculopathy.  Forward flexion was to 90 
degrees with some pain in the lumbosacral area.  No 
paravertebral spasm was noted and no tenderness over the 
lumbosacral spine was observed.  An x-ray of the lumbar spine 
demonstrated advanced changes of DDD narrowing the 2d lumbar 
interspace with considerable bony eburnation and sclerosis in 
addition to a vacuum disc and anterior marginal osteophytes.  
Degenerative changes were present to a lesser degree at the 
1st, 3rd and 4th interspaces.  The conclusion was that the 
veteran had a history of chronic cervical and lumbosacral 
pain.  

The veteran underwent an examination on behalf of VA in April 
1999.  The veteran reported that he was injured in January 
1987, at which time he immediately noted low back pain and 
mild neck pain.  He further stated that about 2 years after 
the 1987 episode, he awoke one morning with left upper 
extremity pain.  His current complaints included low back 
pain, which reportedly was diffuse across the low back.  The 
pain was described as knife-like, and the pain radiated to 
the feet.  The veteran also reported intermittent numbness 
and tingling.  In terms of flare-ups, the veteran indicated 
that he had just recovered from one that lasted over 1 1/2 
years.  The flare-up included 3 consecutive episodes:  a mild 
episode; a 2nd episode in which he dropped to the floor of 
his shower due to back pain; and a 3rd episode in which he 
was unable to move.  Bladder symptomatology was denied.  The 
examiner noted the relevant medical records in the veteran's 
claims file.  

On lumbar spine examination, there was no evidence of spasm 
or tenderness.  Range of motion was shown as 95 degrees of 
forward flexion; 35 degrees of extension and bilateral 
rotation; and 40 degrees of bilateral lateral bending.  The 
examiner also stated that those were the normal degrees of 
motion for those planes.  Straight leg raising was negative, 
both sitting and supine, bilaterally.  Reflexes were equal 
and active, bilaterally; no neurological abnormalities were 
noted.  Radiographic studies of the lumbar spine demonstrated 
a markedly decreased L2-3 disk space with 2+ anterior 
osteophyte formation; the L1-2 disk space was slightly 
narrowed, with end plate irregularity.  

In summary, the examiner stated that the veteran reported a 
history of neck and low back pain that occurred as a result 
of an episode during service.  The diagnoses were 
degenerative changes, cervical spine, consistent with the 
veteran's age; DDD, lumbar spine, L2-3, moderate; MRI 
evidence of protruding disc L5-S1, without evidence of lower 
extremity radiculopathy on examination.  

The examiner stated that only the disc structures were 
involved in the lumbar and cervical spine disabilities.  
Current physical examination showed no evidence of muscle 
atrophy or weakness.  The examiner saw no evidence of nerve 
involvement, weakened movement, excess fatigability or 
incoordination as a result of these disorders.  Pain was not 
visually manifested on movement of the joints.  There was no 
evidence of skin changes or other objective manifestations on 
physical examination that demonstrated disuse or functional 
impairment due to pain, attributable to either the cervical 
or lumbar spine disorders.  

The examiner also opined that there was no evidence of any 
cervical spine disorder being related to trauma associated 
with military service.  Specifically, there was no evidence 
of fracture, ligamentous instability, herniated disc or 
neurologic impingement in the cervical spine associated with 
service activity.  The examiner's opinion was that there was 
no evidence of any connection of the veteran's cervical spine 
disorder being related to the service-connected DDD at L2-3.  
There was no physiologic basis or medical principle that led 
one to believe that a back disorder would result in causation 
of a material neck disorder.  

Pertinent Laws and Regulations-Service Connection
Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
in or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

Analysis-Cervical DD

In this case, the veteran contends either that an injury 
during a period of active duty for training led to cervical 
DD or that the service-connected DDD of the low back is 
related to the cervical disorder.  

To support the claim, the veteran submitted private medical 
records in which a doctor in March 1992 opined that the 
veteran's cervical spine pain was probably related to his 
lumbar problems.  This evidence which links a current 
disability to service-connected disorder is sufficient to 
well ground the claim.  See Jones (Wayne) v. Brown, 7 Vet. 
App. 134 (1994) (Where a veteran claims a new disease or 
disability that is the result of his service-connected 
disability, competent evidence must be submitted to make the 
claim well grounded).  The U.S. Court of Appeals for the 
Federal Circuit held in Schroeder v. West, that "once a 
veteran has properly made out a well-grounded claim for a 
current disability . . . [VA's] duty to assist pursuant to 
section 5107(a) . . . attaches to the investigation of all 
possible . . . causes of that current disability".  
Schroeder, 212 F.3d 1265 (Fed. Cir. 2000).  Accordingly, the 
Board will address the merits of the veteran's various 
theories for service connection for cervical DD.  

As noted above, the veteran's claim for service connection 
for cervical DD is well grounded.  In determining that the 
appellant's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

Initially, the Board notes that although the veteran is 
competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his testimony or opinions on medical 
diagnoses or causation competent.  Since the critical issue 
in this case involves medical diagnoses or causation, medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Therefore, the veteran's testimony or 
statements in this regard are of no probative value.  

Similarly, the November 1994 statement from the veteran's 
military associate is of limited and low probative value.  
His recollections of the veteran's behavior and actions 
following the 1987 incident are relevant to the extent of his 
observations.  However, since there is no indication that 
this individual has expertise or training in medical fields, 
his statements are not competent medical nexus evidence.  Id.   

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991).  

The Board finds the April 1999 medical opinion to be highly 
probative.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The 
medical opinion was rendered by a professional who was able 
to conduct a longitudinal review of the veteran's lengthy 
medical records.  The doctor gave the reasons for the 
conclusions, such as the absence of evidence of a cervical 
spine disorder during service.  Thus, the Board finds the 
April 1999 medical opinion to have great probative value.  
See Owens, 7 Vet. App. at 433.  

Comparatively speaking, the Board finds the March 1992 
medical opinion by the private doctor to have more limited 
probative value.  There is no indication in that statement 
that he reviewed the veteran's records so as to have a 
longitudinal review prior to rendering any conclusions.  
Additionally, the opinion appears to be reliant on the 
veteran's history only.  Thus, the Board finds that the 
evidentiary weight and probative value of the 1992 medical 
opinion is minimal and is outweighed by the opinion of the 
1999 doctor.  Owens v. Brown, 7 Vet. App. 429 (1995).    

The Board also notes that July 1994 VA treatment records 
contain a notation that the veteran had a history of disc 
herniation at L2-3 and C4-5, service related.  The Board does 
not find, however, that this annotation is an opinion 
regarding the etiology of the veteran's cervical spine 
disorder.  Rather, as situated on the record, it appears to 
be a recordation of the veteran's reported history.  Further, 
there is no indication that any medical or other objective 
records were reviewed prior to this comment.  Further, the 
final diagnostic impressions do not refer to the reported 
history.  Therefore, the Board does not find that this 
reference has any probative value as to the relationship of a 
current cervical spine disorder to service or service-
connected disability.  Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991).  

Significantly, the 1999 medical examiner addressed the 
veteran's claim for service connection for cervical DD on 
both a direct and secondary basis.  The examiner recognized 
the veteran's history that neck pain occurred as a result of 
a service incident.  The medical records during service and 
since were reviewed.  Subsequently, this examiner found no 
relation to service or service-connected disability in any 
way.  

Other medical evidence also contains the veteran's history of 
sustaining an injury during service and having developed neck 
pain therefrom.  (August 1992 and April 1997 VA 
examinations).  While the examiners annotated such history, 
there was no conclusion or opinion provided that any current 
disability is related to service or service-connected 
disability.  Since there is no opinion as to nexus, these 
medical reports are of no probative value to the veteran's 
claims as to this issue.  

As noted above, the veteran has provided a history of 
cervical spine (neck) symptomatology starting in service and 
continuing to date.  See Savage, supra.  The service medical 
records contain no indication that the veteran complained of 
or was treated for cervical spine problems as a result of any 
incident in service.  The 1999 examiner reviewed the 
veteran's medical records and also found no evidence of a 
cervical spine disorder in the records associated with 
service.  As there is no evidence of a chronic cervical 
disorder during service and there is no requisite medical 
nexus evidence submitted with regard to continuity, the Board 
again finds that the preponderance of the evidence is against 
the claim for service connection for cervical DD on a direct 
basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Further, 
since the 1999 VA examiner's opinion outweighs the other 
evidence of record, the preponderance of the evidence is 
against the claim on a secondary basis.  Allen v. Brown, 
7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

Pertinent Laws and Regulations-Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Initial Matters

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the veteran has alleged 
increased disability from his low back.  He has been examined 
in connection with such claims and there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claims.  Although 
the veteran's representative has questioned the adequacy of 
the record, the Board finds that the VA examinations 
provided, including the 1999 examination, adequately 
addressed the necessary elements required to provide an 
equitable adjudication in this case.  Stegall v. West, 
11 Vet. App. 268 (1998).  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Analysis- DDD at L2-L3 with central canal stenosis

Service connection is in effect for DDD at L2-L3 with central 
canal stenosis, currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Diagnostic Code 5293 pertains to intervertebral disc 
syndrome.  Under that code, a zero percent evaluation is 
applied to a post-operative, cured condition.  A 10 percent 
evaluation requires mild symptoms.  A 20 percent evaluation 
is for moderate symptoms and recurring attacks.  A 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 evaluation 
is the maximum evaluation for this diagnostic code, requiring 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

In 1999, the examiner specified that only the disc structures 
were involved in the veteran's service-connected low back 
disability.  Accordingly, DC 5293 is the appropriate criteria 
to utilize to rate the veteran's disability.  

The Board recognizes that diagnostic test reports show 
impressions of DDD of the lumbar spine.  As to the effects on 
impairment from the documented DDD, the Board notes that 
medical records are consistent in showing no evidence of 
radiculopathy or other neurologic impairment resulting from 
that disease.  (July 1994, no radiculopathy; April 1999, no 
neurological abnormalities).  Other indicators of impairment 
from disc disease, such as the absence of ankle jerks, 
otherwise were not shown; rather, the veteran's reflexes were 
typically described as equal and active.  

The veteran has described the symptoms of pain, which he 
relates to his DDD.  He has reported that such pain is 
chronic and knife-like in sensation.  Diagnostic Code 5293, 
which does not expressly refer to limitation of motion, has 
been held to involve limitation of range of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  The Court, in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In evaluating the effects of pain, the Board has reviewed the 
medical evidence.  The Board notes that a little-used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, through atrophy, for example.  38 C.F.R. § 4.40.  
Additionally, the provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

In this case, the medical records are notable for the lack of 
objective documentation pertinent to impairment due to pain.  
For example, in July 1994, the examiner observed that there 
was no weakness and in August 1994, there was no atrophy.  
Several years later, the medical examiner again documented 
the specific absence of weakness or atrophy, some of the 
hallmarks of functional impairment due to pain.  38 C.F.R. 
§ 4.40.  Moreover, the examiner in 1999 was tasked with 
particularly identifying any effects from pain.  While the 
examiner had access to the record to consider the veteran's 
reports of pain, the examiner on objective examination 
specified that there was no evidence of nerve involvement, 
weakened movement, excess fatigability or incoordination as a 
result of the low back disorders.  It was also added by the 
examiner that pain was not visually manifested on movement of 
the joints.  Further, there was no evidence of skin changes 
or other objective manifestations on physical examination 
that demonstrated disuse or functional impairment due to 
pain, attributable to the lumbar spine disorder.  Due to the 
absence of objective findings, the Board does not conclude 
that a higher rating for DDD under DC 5293 is warranted, 
including when the applicable regulations pertinent to 
painful motion are considered.  

Although the Board recognizes that the veteran has documented 
DDD and that he has honestly described what he believes are 
his limitations from it, his testimony and statements are 
outweighed by the findings of the medical examiners.  As 
discussed above, the veteran has been afforded various 
examinations and his medical records have been obtained.  In 
sum, not more than mild disc syndrome is shown.  As such, a 
rating higher than 10 percent under DC 5293 is not warranted.  

A higher rating may also be considered under the criteria 
based on limitation of motion of DC 5292.  Slight limitation 
of the lumbar spine is evaluated as 10 percent disabling; 
moderate limitation is evaluated as 20 percent disabling and 
severe limitation is evaluated as 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

In August 1997, the examiner noted that the veteran had 
forward flexion to 90 degrees with some pain in the 
lumbosacral area.  The examiner in 1999 clarified that normal 
range of motion in this plane was to 95 degrees.  Thus, 
motion limited to 90 degrees secondary to pain is not 
indicative of more than mild limitation of motion.  

When the veteran was subsequently examined in 1999, the 
examiner documented that the veteran demonstrated full range 
of motion.  This "actual" range of motion, which is described 
by a medical examiner as normal, does not provide a basis for 
a higher rating under DC 5292.  The Board otherwise notes 
that the claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under the DC 
based on limitation of motion. VAOPGCPREC 9-98 (August 14, 
1998).  

However, for the reasons described previously, the examiner 
in 1999 did not find evidence of objective manifestations of 
functional impairment due to pain.  Consequently, the Board 
does not conclude that a higher rating based on limitation of 
motion under DC 5292 is warranted.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the disability at issue is rated 
under DC 5293.  This code has been held to involve limitation 
of range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
Diagnostic Code 5292 is the code that provides the criteria 
for limitation of motion.  Since a separate rating must be 
based upon additional disability, to assign a separate rating 
for the veteran's low back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (1999); see 
VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In August 2000 written arguments, the veteran's 
representative made reference to an extraschedular 
evaluation.  After a review of the record, the Board does not 
find that consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The 
Schedule for Rating Disabilities will be used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   

The Board recognizes the statement submitted by the veteran's 
representative raised the possibility of an extraschedular 
rating.  With respect to this claim, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. 

In this case, the veteran was provided with the text of the 
criteria for an extraschedular rating in the supplemental 
statement of the case of February 1998. The RO chose not to 
refer the veteran's claim for an extraschedular rating.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's low back 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

During the examination of April 1999, the veteran reported 
that he worked many years in sales and that he currently 
worked selling machine tools.  When he was asked identify the 
impact of his disabilities on activities of daily living, 
there was no particular mention of interference with job 
requirements.  The veteran did allow as to requiring some 
time off due to back pain.  The Board finds, however, that 
there is no documentation in the record that the veteran's 
service-connected low back disorder presents such an unusual 
disability picture that the regular rating criteria are 
precluded.  Rather, the symptoms and complaints described 
fall squarely with what is reflected in the rating criteria 
that encompasses industrial impairment.  What the veteran has 
not shown in this case is that his lumbar disability, in and 
of itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.    

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
DDD.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) 
is not warranted in this case.

In sum, the preponderance of the evidence shows that the 
veteran's DDD at L2-L3 with central canal stenosis results in 
no more than mild disability under DC 5293.  A rating in 
excess of 10 percent is denied.

Other Matter

The Board has noted the request of the veteran's 
representative that the case should be referred for an IME 
opinion.  An IME opinion is required when the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of such an 
opinion.  38 U.S.C.A. § 5109 (West 1991); 38 C.F.R. 
§ 20.901(d) (1999).  This is not the case in the veteran's 
claim.  The solicitation of an IME is not necessary, as there 
has been sufficient medical evidence obtained and there is no 
indication that the medical examiners of record encountered a 
highly complex or controversial matter for which an IME 
opinion is warranted.  


ORDER

Service connection for cervical disc disease is denied.

An evaluation in excess of 10 percent for degenerative disc 
disease at L2-L3 with central canal stenosis is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 


